Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zganec et al. (US 2007/0216769) in view of Uni et al. (EP 2957926) in view of Takahashi et al. (US 2011/0013172).
Regarding claim 1, Zganec discloses an electromagnetic wave detection apparatus comprising: 
an irradiator configured to emit electromagnetic waves (par. 16; fig. 2, “Lighting Unit”); 
a first detector comprising a plurality of detection elements configured to detect, each of irradiation position, reflected waves of the electromagnetic waves irradiated onto an object (pars. 17, 24; fig. 2, “is1”, wherein the image detector comprising a plurality of pixel elements); 
elements defining two points on a path of the electromagnetic waves emitted from the irradiator to the first detector via the object (pars. 15, 24; fig. 2, “mlub”, “SP”, “SP’ ”, “mm”).
Zganec does not explicitly disclose a memory configured to store related information associating an emission direction of the electromagnetic waves.
In the same field of endeavor, Uni discloses a memory configured to store related information associating an emission direction of the electromagnetic waves (pars. 1-3, 31, 32, where a computer comprises a memory is implicitly disclosed).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Zganec to include the teachings of Uni in order to allow using the total spatial resolution of the light detector or detectors for each of the regions of the surface to be scanned (Uni, par. 1).
Zganec and Uni further discloses a controller configured to update the related information based on the emission direction of the electromagnetic waves and, a position of a detection element, among the plurality of detection elements, that detects the reflected waves of the electromagnetic waves (pars. 15, 17, 24, pixel of the first image sensor is1; Uni, par. 71).
Zganec and Uni does not explicitly disclose any two of an element defining an emission direction of the electromagnetic waves and one or more elements defining plural points.
In the same field of endeavor, Takahashi discloses any two of an element defining an emission direction of the electromagnetic waves and one or more elements defining plural points (figs. 10, 11; pars. 81, 82).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Zganec and Uni to include the teachings of Takahashi in order to identify obstacle (Takahashi, par. 82).
Regarding claim 2, see teachings of claim 1.  Zganec and Uni further discloses wherein the related information comprises first related information associating the emission direction and the position of the detection element that detects the reflected waves of the electromagnetic waves emitted in the emission direction; and wherein the controller is configured to update the related information by updating the first related information (Zganec, fig. 2, “mlub”, “is1”; Uni, fig. 1, “Be”, “Qd”).
Regarding claim 3, see teachings of claim 1.  Zganec and Uni further discloses wherein the related information comprises second related information associating the emission direction and the irradiation position of the electromagnetic waves emitted in the emission direction; and wherein the controller is configured to update the related information by updating the second related information (Zganec, fig. 2, “mlub”, “SP”, “SP’ “; Uni, fig. 1, “Be”, “Si”).
Regarding claim 4, see teachings of claim 1.  Zganec and Uni further discloses wherein the related information comprises third related information associating the irradiation position and the position of the detection element that detects the reflected waves of the electromagnetic waves irradiated onto the irradiation position; and wherein the controller is configured to update the related information by updating the third related information (Zganec, fig. 2, “SP”, “SP’ “, “is1”; Uni, fig. 1, “Si”, “Qd”).
Regarding claim 5, see teachings of claim 1.  Zganec and Uni further discloses further comprising: a propagation unit comprising a plurality of propagation elements configured to propagate the reflected waves towards different detection elements according to irradiation position (Zganec, par.24; fig. 2, “mm”; Uni, fig. 1, “Qr”).
Regarding claim 6, see teachings of claims 1 and 5.  Zganec and Uni further discloses wherein the related information comprises fourth related information associating a position of the propagation element and a position of the detection element towards which the propagation element propagates the reflected waves; and wherein the controller is configured to update the related information by updating the fourth related information (Zganec, fig. 2, “mm”, “is1”; Uni, fig. 1, “Qr”, “Qd”).
Regarding claim 7, see teachings of claims 1 and 5.  Zganec and Uni further discloses wherein the related information comprises fifth related information associating the emission direction and a position of the propagation element on which the reflected waves of the electromagnetic waves emitted in the emission direction are incident; and wherein the controller is configured to update the related information by updating the fifth related information (Zganec, fig. 2, “mlub, “ir”, “ir’ “, “mm”; Uni, fig. 1, “Be”, “Qr”).
Regarding claim 8, see teachings of claims 1 and 5.  Zganec and Uni further discloses wherein the related information comprises sixth related information associating the irradiation position and a position of the propagation element on which the reflected waves of the electromagnetic waves irradiated onto the irradiation position are incident; and wherein the controller is configured to update the related information by updating the sixth related information (Zganec, fig. 2, “mlub”, “ir”, “ir’ “, “mm” Uni, fig. 1, “Be”, “Qr”).
Regarding claim 9, see teachings of claims 1 and 5.  Zganec and Uni further discloses further comprising: a second detector disposed in a second direction different from a first direction in which the first detector is disposed relative to the propagation unit, the second detector being configured to detect incident reflected waves of the electromagnetic waves; wherein the propagation unit is configured to switch each propagation element between a first state of propagating the reflected waves of the electromagnetic waves in the first direction and a second state of propagating the reflected waves of the electromagnetic waves in the second direction (Zganec, pars. 17, 24; fig. 2, “is2”).
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486